Case 19-12153-KBO    Doc 663-1   Filed 10/20/20   Page 1 of 9




                        EXHIBIT 1

                    Settlement Agreement
            Case 19-12153-KBO                 Doc 663-1          Filed 10/20/20          Page 2 of 9




                     SETTLEMENT AGREEMENT .AND MUTUAL RELEASE

                   This Settlement Agreement and Mutual Release (the "Settlement A~eenaent") is

entered into by and between George L. Miller, chapter 7 trustee (the "Trustee") to the estates of

Bayou Steel BD Holdings, L.L.C., et al. (the "Debtors"),~ and not in any individual capacity, on

the one hand, and Louisiana Scrap Metal ("LSIv1"), on the other hand. LSM and the Trustee may

be referenced herein collectively as the "Parties" and/or each as a "Party."

                                                   Background

                  WHEREAS, on or about October 1, 2019 (the "Perition Date"), each of the

Debtors filed a voluntary perition for relief under chaptex 11 of the Bankruptcy Code. The cases

are being jointly administered pursuant to Bankruptcy Rule 1015(b); and

                  WIiEREAS, on or about February 25, 2020 (the "Conversion Date"), the Court

ent red an order converting the chapter 11 cases to chapter 7 [Docket No. 496], and George L.

Miller was appointed as the chapter 7 trustee [Docket No. 497J; and

                  WHEREAS, the Debtors and LSM had various business relationships prior to the

Petition Date; and

                  WHEREAS, the Trustee demanded turnover in the amount of $172,559.77

representing the outstanding accounts receivable balance noted as owing by LSM in the Debtors'

books and records (the "Outstanding Accoumts Receivable"}, and the Trustee has agreed to

accept the settlement set forkh herein in full and final satisfaction of the Outstanding Accounts

Receivable; and




 The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), aad BD Laplace, I.LC, a Delaware limited liability company (5783).



ROCS DE:230T24.1 57095/001
           Case 19-12153-KBO                Doc 663-1       Filed 10/20/20      Page 3 of 9




                  WHEREAS, the Parties have engaged in good faith, arms' length negotiations to

resolve the Outstanding Accounts Receivable; and

                  NOW THEREFORE, for good and valuable consideration, the receipt and

suff ciency of which is hereby acknowledged, the Parties hereby agree that:

                             Recitals. The recitals set forth above are incorporated herein by

reference.

                  2.         Settlement Amount. Upon execution of this Settlement Agreement, L5M

shall pay to the Trustee the sum of $135,000.00 (the "Settlement Payment") on or before

September 30, 2020. The Settlement Payment sha11 be wired in accordance with instntctions

provided by the Trustee.

                  3.         Settlement Effective Date. The effective date of this Settlement

Agreement and all of its tenors shall be the later of (i} execution by all Parties, (ii) the date an

order approving this Settlement Agreement is entered by the Court, or (iii) payment of the

Settlement Payment (the "Settlement Effective Date")

                  4.         Claims Waiver. Effective on the Settlement Effective Date, LSM waives

any and all claims that it filed or could have filed in the cases of the Debtors, including but not

limited to any filed proof of claim or scheduled claim (the "Waived Claims").

                  5.         Trustee's Limited Release. Effective on the Settlement Effective Date,

the Trustee, solely in his capacity as chapter 7 trustee of the Debtors, and not in any individual or

other capacity, shall be deemed to have irrevocably and unconditionally, fially, finally and

forever waived, released, acquitted and discharged LSM, its directors, employees, officers and

the successors and assigns of any of their (collectively, the "Defendant Releasees") from any

and all claims, manner of actions, causes of action, suits, costs, debts, liabilities, obligations,



                                                      2
ROCS DE:230724.1 57095/001
           Case 19-12153-KBO                Doc 663-1      Filed 10/20/20       Page 4 of 9




 dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,

 controversies, agreements, promises, variances, trespasses, damages, judgments, executions and

 demands whatsoever, of whatevex kind ox nature, vaheth~r known or w~►lrnown, suspected or

unsuspected, in law or equity, which the Trustee has, had, may have, or may claim to have

against the Defendant Releasees solely in connection with the Outstanding Accounts Receivable.

                  6.         LSM's Limited Release. Effective on the Settlement Effective Date, the

Defendant Releasees shall be deemed to have irrevocably and unconditionally, fully, finally and

forever waived, released, acquitted and discharged the Trustee, the Debtors and their bankruptcy

estates, their past or present attorneys, accountants, financial advisors, directors, employees,

officers, parents, agents, subsidiaries, and the successors and assigns of any of them (collectively,

the "Trustee Releasees"), from any and all claims, manner of actions, causes of action, suits,

costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings, bonds, bills,

specialries, covenants, contracts, controversies, agreements, promises, variances, trespasses,

damages, judgments, executions and demands whatsoever, of whatever kind ox nature, whether

known or unknown, suspected or unsuspected, in law or equity, which the Defendant Releasees

has, had, may have, or may claim to have against any of the Trustee Releasees solely in

connection witth the Outstanding Accounts Receivable and the Waived Claims.

                  7.         No Admissions. This Settlennent Agreement is not and shall not in any

way be construed as an admission by the Parties of any allegations made in connection with the

Outstanding Accounts Receivable.

                  8.         Expenses. The Parties shall bear their own costs, expenses, and attorneys'

fees incurred to date in connection with the Outstanding Accounts Receivable and this

Settlement Ageement. In the event of any dispute in connection with the enforcement of this



                                                      3
ROCS DE:230724.I 57095/001
            Case 19-12153-KBO                Doc 663-1       Filed 10/20/20      Page 5 of 9




 Settlement Agreement, the prevailing Party sha11 be entitled to its reasonable attorneys' fees,

costs and all necessary disbursements and out-of-pocket expenses, whether statutorily approved

ornon-approved costs, incurred in connection with such action or proceeding, as determined by

the Court.

                             Severability. The Parties agree that if any provision of this Settlement

Agreement is deterrriined by a court of competent jurisdiction to be illegal, invalid or

unenforceable, that provision shalt not be a part of this Settlement Agreement. The legality,

validity and enforceability of the remaining provisions shall not be affected by a provision of this

Settlement Agreement that is illegal, invalid, or unenforceable.

                  10.        Miscellaneous.

                             (a)   Neither this Settlement Agreement, nor any statement made or

action taken in connection with the negoriation of this Settlement Agreement, shall be offered or

received in evidence or in any way referred to in any legal action or administrative proceeding

among ox between the Parties hereto, other than as may be necessary {i) to obtain approval of and

to enforce this Settlement Agreement (including the mutual releases contained herein) or (u) to

seek damages or injunctive relief in connection therewith.

                             (b)   Each of the Parties hereto shall execute and deliver any and all

additional papers, documents and other assurances, anal shall do any and all acts and things

reasonably necessary or appropriate in conjunction with the performance of each of the Parties'

respectr.ve obligations hereunder.

                             (c)   No provision of this Settlement Agreement is intended to confer any

rights, benefits, remedies, obligations or liabilities hereunder upon any person other than the

Parties hereto and their respective successors.



                                                      4
DOGS DE:230724.1 57095/001
            Case 19-12153-KBO                Doc 663-1       Filed 10/20/20       Page 6 of 9




                             (d)   This Settlement Agreement sha11 be governed by and construed in

accordance with the law of the State of Delaware without regard to any choice of law provisions.

                             (e)   This Settlement Agreement maybe signed in counterpart originals

and delivered by facsimile or email, which, when fully executed, shall constitute a single original.

                             (fl   The United States Bankruptcy Court for the District of Delaware

shall retain exclusive jurisdiction (and the Parties consent to such retention of jurisdiction) with

respect to any disputes arising from or related to, or other acrions to interpret, administer or

enforce the terms and provisions of, this Settlement Agreement.

                             (~)   If this Settlement Agreement is not approved by the Court, then the

Settlement Agreement shall be null and void and of no force or effect, and the Trustee shall

return the Settlement Amount to the Defendant within ten (10} days after the Court declines to

approve the Settlement Agreement. Iri such event, each of the Parties shall be returned to the

Parties' position status quo ante, and the Parties reserve all of their respective rights, claims, and

defenses with respect to all of the matters set forth herein.

                             {h)   Any statute or period of limitations, statutes of repose, or other time-

based limitations or defenses, whether at law, in equity, under statute, contract, or otherwise

(including, but not limited to, the doctrine of laches or waiver), which might be asserted as a time

bar and/or limitation in connection with the Preferential Transfers is hereby tolled until the

Settlement Effective Date. Nothing in this Settlement Agreement shall operate to revive or

extend the time for filing any claim that is now time barred ox barred by any applicable statute or

period of limitations, statutes of repose, or other tame-related defense as of the date this

Settlement Agreement is executed as set forth below.




                                                       5
ROCS DE:230724,1 57095/001
            Case 19-12153-KBO               Doc 663-1      Filed 10/20/20      Page 7 of 9




                             (i)   Each person or entity who executes this Settlement Agreement on

behalf of another person or entity represents and warrants that he, she, or it is duly authorized to

execute this Settlement Agreement on behalf of such person or entity, has the requisite authority

to bind such person or entity, and such person or entity has fiill lrnowledge of and has consented

to this Settlement Agreement The representations and warranties set forth in this paragaph

shall survive execution of this Settlement Agreement.

                             (j)   In executing the Settlement Agreement, each of the Parties

represents and warrants, for itself, that: (a) it does so with full knowledge of its available rights,

(b) it is not relying and has not relied upon any representations made by any person with regard

to the Settlement Agreement, other than any written representations and agreements contained

herein, (c) it has had available to it such information as it or its counsel considered necessary to

making an informed judgment concerning the Settlement Agreement, and (d) it has conducted

such investigation as it or its counsel deemed appropriate regarding the settlement and its rights

and asserted rights in connection with the matters that aze the subject of the Settlement

Agreement.

                             (k)   The Parties acknowledge that this Settlement Agreement constitutes

the entire agreement between the Parties with respect to the subject matter hereof, and all prior

agreements, negotiations and understandings with respect to the subject matter hereof are

canceled and superseded by this Settlement Agreement.

                             (1)   This Settlement Agreement shall not be modified, altered, amended

or vacated without the written consent of all parties hereto or order of the Court.

                             (m) This Settlement Agreement shall inure to the benefit of and be

binding upon the successors and assigns of the Parties hereto.




ROCS DE:230724.1 57095/001
            Case 19-12153-KBO                 Doc 663-1       Filed 10/20/20      Page 8 of 9




                             (n)     The Parties each agree to indemnify the other for any and all costs

incurred as a result of any breach of any representation, wazranty, or covenant set forth in this

Settlement Agreement, including, without limitation, court costs and reasonable attorneys' fees

and expenses.

                             (o)    The headings of all secrions of this Settlement Agreement are

inserted solely for the convenience of reference and are not a part of and are not intended to

govern, limit, or aid in the construction ar interpretation of any term or provision hereof.




                                   [Remainder of page intenrionally left blank]




                                                        7
DOGS DE:230724,1 57095!001
           Case 19-12153-KBO       Doc 663-1     Filed 10/20/20     Page 9 of 9




         IN WITNESS WHEREOF, this Settlement Agreement is hereby executed as of the dates)

set forth below:

ACCL;P'T'ED l~ND AGREED TO BY:


GEORGE L. MILLER, CI-IA~'TER 7 TRUSTEE

B
George L. illei solely in hi     acity            Dated:   D v      , 2020
as Chapter 7 Trustee of Bayou Stee D Holdings,
L.L.C., et~ al.



LOUISIANA SCRAP METAL                             Dated: ~~ ~'       , 2020



Name: Daniel Richard
Title: r.~,~rXu..~c.~.




DOCS DE230724.I 57095/001
